Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a computing system.-
Group II, claim(s) 8-13, drawn to a method comprising computing.
Group III, claim(s) 14-15, drawn to one or more non-transitory machine-readable media.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II recites and can be fully met by computing an area of a 2-D function with respect to itself and adaptively sampling the 2-D function inversely proportional to the computed area. Group I does not include this limitation.
Separately, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of at most the limitations of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li (US 2010/0214294) as indicated below. 
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II recites and can be fully met by computing a volume of a 3-D function with respect to itself and adaptively sampling the 3-D function inversely proportional to the computed volume. Group III does not include this limitation.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of at most the limitations of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li (US 2010/0214294). 
Li teaches a computing system for adaptive point generation ([0033], [0036], [0038]), comprising a storage to store a densely sampled polyline or surface, or mathematical function; and a processor to: compute the area of a contour of the polyline or function with respect to itself, or compute the volume of the surface or function with respect to itself ([0020], [0046], [0072], claim 14); adaptively resample the polyline, surface, or function, wherein the adaptive resampling is based on and inversely proportional to the computed area or volume; and connect adaptively resampled points as an adaptively sampled polyline or surface ([0021], [0026], [0033], claims 1, 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744    
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726